Title: To George Washington from Major General Nathanael Greene, 23 November 1779
From: Greene, Nathanael
To: Washington, George


        
          
            Sir
            Baskinridge [N.J.] Nov. 23d 1779
          
          Major Burnet and Col. Dehart has just returnd from the Equacanock [Pequannock] and say that there is (as to wood Water & Sandy soil) a most excellent position, within about four Miles of Equacanock [Forks of Pequannock] and five of the great falls, it is distant 15 Miles from Newark ferry, and twenty from Elizabeth town. The left will be coverd by the Pasaic: It lies in a plentiful Country of forage and a great many Houses in the Neighbourhood for the Officers. This position will increase our transportation a little from Trenton; other wise I think it the most agreeable to your Excellencys intentions of any yet hit on. The Gentlemen say there is wood and water in abundance to hut all the Army together.
          There is no position in this quarter where the Army can be hutted together, except below the Mountain at Van Muhliners, which I have been examining to day, and find there is wood & water plenty to hut the Army together; but I think the ground will be a little spungey and cold like the Virgina Camp last Winter.
          The position at Stony Hill is in front of Dead River and therefore exceptionable, but there is a great plenty of wood and ground for four or five brigades together, and not more, the

others may be posted within a few Miles. I dont like any of these positions upon a Military view, they lying under the command of higher ground and on the North side of the [Watchung] Mountains. Upon the whole Equacanock position pleases me much the best, except the additional transportation, but the contiguity of the position to West point, the great plenty of Wood and water, and its being sandy soil fully compensates for the disadvantage of transportation.
          I shall take the liberty to halt the Troops from this promising report until I hear from your Excellency as they should not come on farther than Mr Lotts towards Morris as they will march out of their way, should the Aquackanock position be taken.
          I shall set out in the morning to view the ground, and will wait your Excellencys orders at Equacanock. But if I find it as good as it is represented I am perswaded it will please your Excellency as West point is a principal object. I am with great respe[c]t Your Excellencys Most Obedient humble Ser.
          
            Nath. Greene
          
        
        
          Col. Lawrence has arrivd from South Carolina and is gone to Morris.
        
      